DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 36 and 48 are objected to because of the following informalities:  The claims refer to “D-4012”, which is not a term of the art.  From a review of the specification, D-4012 appears to refer to a siRNA comprising sense strand SEQ ID NO: 25 and antisense strand SEQ ID NO: 7, which should be reflected in the claims in order for one to be able to readily envision the recited compound.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3-5, 7, 9, 11-17, 20-27, 29, 31, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a method of delivering an AAV particle comprising any possible modulatory polynucleotide.  The specification does not adequately describe the structure required for the modulatory polynucleotide to achieve the recited function of inhibiting SOD1 or treating ALS via inhibiting SOD1.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being modulatory polynucleotides of any sequence that have the function of inhibiting SOD1.  The minimal species of the specification are not representative of the entire possible genus.  The instant claims encompass polynucleotides with no structural relationship with any specific SOD1 sequence and can in fact act on any target and have the secondary effect of inhibiting SOD1, which is a genus that is not described in the specification.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  

Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for RNAi agents within the instant enormous genus that are inhibitory of the target as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claims 1, 3-5, 7, 9, 11-17, 20-27, 29, 31, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivery of siRNA duplex D-4012 or wherein the modulatory polynucleotide comprises instant SEQ ID NO: 6 with inhibition of SOD1 or treatment of ALS, does not reasonably provide enablement for a method of delivering any modulatory polynucleotide with the predictable outcome of inhibition of SOD1 or treatment of ALS.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant invention is drawn to delivery of the instant AAV particle comprising any modulatory polynucleotide.  However, delivery of any possible modulatory polynucleotide would not predictably inhibit SOD1 as claimed as many modulatory polynucleotides do not have any structural relationship with SOD1 and would therefore not likely modulate SOD1.  Additionally, with respect to those modulatory polynucleotides that are sequence specific to a SOD1 sequence, even all of those would not result in inhibition of SOD1 because some would increase the expression of SOD1.  For example, a SOD1 mimic meets the limitation of being a modulatory polynucleotide, but would not inhibit the expression of SOD1.  
The claims do not even require for the modulatory polynucleotide to have any specific structural relationship with SOD1. Therefore, the modulatory polynucleotide can 
To achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation and to be complementary to a SOD1 sequence.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of delivering any modulatory polynucleotide and inhibiting SOD1 and treating ALS encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any modulatory polynucleotide with any possible sequence in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful inhibition of SOD1 or treatment of ALS.  Without further guidance, one of skill in the art would have to practice a substantial 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9, 11-17, 20-27, 29, 31, 34, and 35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaspar et al. (US 2016/0272976 A1), in view of Selot et al. (Molecular Therapy, 21, 549, Supp 1, 2013, S211-S212), and Raoul et al. (Nature Medicine, 11, 4, 2005, 423-428).
Kaspar et al. teach rAAV genomes comprising one or more AAV ITRs flanking a polynucleotide encoding one or more RNAs (including, but not limited to, small hairpin RNAs, antisense RNAs and/or microRNAs) that target mutant SOD1 polynucleotides. The examples describe the use of exemplary rAAV encoding small hairpin RNAs (shRNAs). In the rAAV genomes, the shRNA-encoding polynucleotide is operatively linked to transcriptional control DNA, specifically promoter DNA that is functional in target cells [0016].

Kaspar et al. teach that AAV is a replication-deficient parvovirus, the single-stranded DNA genome of which is about 4.7 kb in length including 145 nucleotide inverted terminal repeat (ITRs). The nucleotide sequence of the AAV serotype 2 (AAV2) genome is presented in Srivastava et al., J Virol, 45: 555-564 (1983) as corrected by Ruffing et al., J Gen Virol, 75: 3385-3392 (1994). Cis-acting sequences directing viral DNA replication (rep), encapsidation/packaging and host cell chromosome integration are contained within the ITRs. Three AAV promoters (named p5, p19, and p40 for their relative map locations) drive the expression of the two AAV internal open reading frames encoding rep and cap genes. The two rep promoters (p5 and p19), coupled with the differential splicing of the single AAV intron (at nucleotides 2107 and 2227), result in the production of four rep proteins (rep 78, rep 68, rep 52, and rep 40) from the rep gene. Rep proteins possess multiple enzymatic properties that are ultimately responsible for replicating the viral genome. The cap gene is expressed from the p40 promoter and it encodes the three capsid proteins VP1, VP2, and VP3. Alternative splicing and non-consensus translational start sites are responsible for the production of the three related capsid proteins. A single consensus polyadenylation site is located at map position 95 of the AAV genome [0011]. 
Kaspar et al. teach that AAV capsid proteins may be modified to enhance delivery of the recombinant vector. Modifications to capsid proteins are generally known in the art [0018].
in vitro and in vivo and demonstrated 4-6 fold higher transduction efficiency.  Therefore, one would have been motivated to utilize AAVrh.10 with a reasonable expectation of improved delivery as taught by Selot et al.
Kaspar et al. teach that the distance between the two ITR sequences greatly affects the packaging capacity of the flanked construct into AAV9 capsids [0097].
Kaspar et al. teach that administration of an effective dose of the compositions may be by routes standard in the art including, but not limited to, systemic intramuscular, parenteral, intravenous, oral, buccal, nasal, pulmonary, intracranial, intrathecal, intraosseous, intraocular, rectal, or vaginal. 
Kaspar et al. teach that route(s) of administration and serotype(s) of AAV components of the rAAV (in particular, the AAV ITRs and capsid protein) of the invention may be chosen and/or matched by those skilled in the art taking into account the infection and/or disease state being treated and the target cells/tissue(s) that are to express the SOD1 shRNAs. In some embodiments, the route of administration is systemic. In some, embodiments the route of administration is intrathecal. In some, embodiments the route of administration is introcerebroventricular. In some, embodiments the route of administration is cisterna magna. In some, embodiments the route of administration is by lumbar puncture [0029].
Kaspar et al. teach that the use of AAV to target cell types within the central nervous system has involved surgical intraparenchymal injection [0013]
Kaspar et al. teach that the polynucleotide is delivered to the spinal cord [0033].

With regards to delivery to more than one site within the spinal cord, this is considered to be a matter of design choice. It was known to deliver the shRNA, which is processed to a siRNA in the cell and comprises a sense and antisense siRNA strand, to the spinal cord via intraparenchymal delivery.  Selection of quantities of sites as well as the locations of sites within the cervical spinal cord region, thoracic spinal cord region, or lumbar spinal cord region is a matter of design choice and well within the technical grasp of one of ordinary skill in the art.  
With regards to dosage, Kaspar et al. teach that titers of rAAV to be administered in methods of the invention will vary depending, for example, on the particular rAAV, the mode of administration, the treatment goal, the individual, and the cell type(s) being targeted, and may be determined by methods standard in the art. Titers of rAAV may range from about about 1×102, about 1×103, about 1×104, about 1×105, about 1×106, about 1×107, about 1×108, about 1×109, about 1×1010, about 1×1011, about 1×1012, 13 to about 1×1014 or more DNase resistant particles (DRP) per ml. Dosages may also be expressed in units of viral genomes (vg). Dosages may also vary based on the timing of the administration to a human. These dosages of rAAV may range from about 1×104, about 1×105, about 1×106, about 1×107, about 1×108, about 1×109, about 1×1010, about 1×1011, about 1×1012, about 1×1013, about 1×1014, about 1×1015, about 1×1016 or more viral genomes per kilogram body weight in an adult [0025].
Therefore, determination of dosages is a known design parameter that varies and is routinely determined by methods standard in the art, as taught by Kaspar et al.
Kaspar et al. teach that ALS occurs when specific nerve cells in the brain and spinal cord that control voluntary movement degenerate. Within two to five years after clinical onset, the loss of these motor neurons leads to progressive atrophy of skeletal muscles, which results in loss of muscular function resulting in paralysis, speech deficits, and death due to respiratory failure [0004]
Kaspar et al. teach that even more strikingly, reduction of SOD1 in astrocytes derived from both sporadic and familial ALS patients decreased astrocyte-derived toxicity that is selective for motor, but not GABA, neurons. This remarkable finding, along with reports that misfolded SOD1 inclusions are found in the spinal cords of familial as well as some sporadic ALS patients.sup.13,14,15, has provided strong evidence for a pathogenic role of wild-type SOD1 in sporadic ALS [0007].
Kaspar et al. teach that riluzole is the only drug currently approved by the FDA as a therapy for ALS, providing a modest survival benefit.sup.21. For the 20% of familial cases caused by mutation in SOD1, attempts at improving therapy by reducing synthesis of SOD1 have been the focus of multiple therapeutic development 
Kaspar et al. teach that most ALS cases have no clear genetic linkage and are referred to as sporadic, but in 10% of instances disease is familial with dominant inheritance. Twenty percent of familial cases are caused by mutations in the enzyme superoxide dismutase 1 (SOD1), with over 140 distinct mutations identified to date [0005].
Kaspar et al. proposes that utilizing the AAV system for treatment of ALS would achieve better results [0010] [0011].

Kaspar et al. teach at Figure 2 that shRNA constructs show efficient reduction of human SOD1 protein in vitro and in vivo. (a) Sequence alignments between human and mouse SOD1 for the regions targeted by the 4 different shRNA constructs tested. (b) shRNA sequences were cloned into an H1 expression construct and transiently transfected into 293 cells. Lysates were collected 72 hours post transfection and analyzed by western blot. (c) Quantification of in vitro suppression of human SOD1 from three separate transient transfections showed >50% reduction in SOD1. (d) shRNA 130 was packaged into AAV9 and injected into SOD1.sup.G93A mice at either P1 or P21. Spinal cords (n=3 per time point) were harvested three weeks post injection and analyzed by western blot for human SOD1 protein levels. (e) Quantification of in vivo suppression of human SOD1 within the spinal cord of ALS mice. P1 and P21 injected spinal cords showed 60% and 45% reductions in mutant SOD1 protein, respectively. hSOD1, human superoxide dismutase 1; mSOD1, mouse superoxide dismutase 1; GAPDH, glyceraldehyde 3 phosphate dehydrogenase [0037].
in vivo or in vitro. The in vivo methods comprise the step of administering an effective dose, or effective multiple doses of a composition comprising a rAAV of the invention to a subject, a subject (including a human being), in need thereof [0027]. 
Kaspar et al. teach that combination therapies are also contemplated by the invention. Combination as used herein includes both simultaneous treatment or sequential treatments. Combinations of methods of the invention with standard medical treatments (e.g., riluzole) are specifically contemplated, as are combinations with novel therapies [0028].
Kaspar et al. teach that kits are available for siRNA molecules and teaches lumbar injection at L4/5 [0072].
Kaspar et al. teach lumbar intrathecal infusion of AAV9-SOD1-shRNA leads to efficient transduction of motor neurons and non-neuronal cells in the cervical, thoracic and lumbar cord resulting in reduction of SOD1 ([0043] FIG. 8).
Raoul et al. teach that mutations in Cu/Zn superoxide dismutase (encoded by SOD1), one of the causes of familial amyotrophic lateral sclerosis (ALS), lead to progressive death of motoneurons through a gain-of-function mechanism. RNA interference (RNAi) mediated by viral vectors allows for long-term reduction in gene expression and represents an attractive therapeutic approach for genetic diseases characterized by acquired toxic properties. We report that in SOD1G93A transgenic mice, a model for familial ALS, intraspinal injection of a lentiviral vector that produces 
Raoul et al. teach that they first anesthetized 40-d-old mice with 4% isoflurane and maintained them on 1.5% isoflurane anesthesia. Following laminectomy, lentiviral vectors were bilaterally injected at two sites separated by 2 mm in the lumbar L3-L4 region using a stereotaxic frame. Using a 5-µl Hamilton syringe with a 34-gauge needle, we injected 1.5 µl of concentrated viral solutions (60,000 ng of p24 antigen/ml) per site (0.75 mm below dura) with a rate of 0.5 µl/min (Surgery, page 427).
Raoul et al. is additional evidence that it was known to inject SOD1 shRNA vectors to more than one lumbar site and that inhibition of SOD1 is known to treat ALS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 9, 11-17, 20-27, 29, 31, 34-37, and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29, 30, and 45-47 of copending Application No. 16/756,586 (reference application). Although the claims at issue are not identical, they are not patentably both claim sets recite methods of inhibiting SOD1 and treating ALS via delivery of an AAV viral genome comprising a capsid protein and a nucleic acid sequence positioned between two ITRs that encodes a modulatory polynucleotide, wherein the modulatory polynucleotide is a siRNA.  The species of application ‘586 anticipates the instant genus.  Claim 1 of application ‘586 recites specific sequences that anticipate the instant base claim which recites no specific sequence.  Additionally, claim 1 of application ‘586 recites SEQ ID NO: 6, which is the modulatory polynucleotide of instant claims 37 and 49.  It is noted that the instant rejection is based upon the method recited in application ‘586 only. Although the instant claims recite intraparenchymal delivery, this is an obvious delivery mode and disclosed in application ‘586 as a mode of delivery for the recited method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635